This cause is pending before the court upon the filing by relator, disciplinary counsel, of a certified copy of the May 23, 2013 order of the Supreme Court of Kentucky suspending respondent, Eric Charles Deters, from the practice of law for 60 days. On November 27, 2013, respondent filed a response to this court’s order to show cause. On December 20, 2013, relator filed a motion for leave to file a reply to respondent’s response.
Upon consideration thereof, relator’s motion is granted. Relator may file a reply brief to respondent’s response within 15 days of the date of this order.